NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1161-20

H.I.,1

          Plaintiff-Respondent,

v.

S.I. n/k/a S.S.,

     Defendant-Appellant.
________________________

                   Submitted September 13, 2021 – Decided September 20, 2021

                   Before Judges Sabatino and Natali.

                   On appeal from the Superior Court of New Jersey,
                   Chancery Division, Family Part, Bergen County,
                   Docket No. FM-02-0339-11.

                   Weinberg & Cooper, LLC, attorneys for appellant
                   (Melissa E. Cohen and Gale B. Weinberg, on the
                   briefs).

                   Atkins, Tafuri, Minassian, D'Amato & Beane, PA,
                   attorneys for respondent (Robert J. Tafuri and Christian
                   L. Beane, on the brief).

1
  We use initials in this opinion to refer to the child and his parents and the
sealed Family Part records to protect the child's privacy interests. R. 1:38-3(d).
PER CURIAM

      In this post-judgment matrimonial matter, defendant S.I., now known as

S.S. ("the mother"), seeks reversal of Judge Magali M. Francois' November 18,

2020 order denying her motion which sought, in essence, to accelerate the

process of her potential reunification with the parties' son, X.I. ("the son").

      At the time of the motion practice, the son was twelve years old and living

with his father, plaintiff H.I.; his stepmother; and his younger brother, who is

the child of the father's second marriage. The parties divorced in December

2010. The mother has a long history of alcoholism, undergoing treatment, and

relapsing, although she asserts that she has been sober for nearly three years and

has been working in the field of education after reportedly earning a master's

degree.

      The son has suffered emotional trauma due to the consequences of his

mother's alcoholism and his parents' divorce. As a young child, he apparently

witnessed his mother get arrested after being drunk and passed out at a New

York City bus stop. More recently, the son alleged that during one of the

mother's supervised visits with him, she was abusive to him and frightened him,

at one point allegedly locking him in a closet. This allegation, which the mother

disputes, was investigated by a child welfare agency in New York City, where

                                                                             A-1161-20
                                         2
the mother resides, at the referral of the son's then-therapist, but apparently the

agency did not find evidence that the allegations were true. This incident did not

result in a change in the mother's custody rights.

      The father became the primary caretaker at the time of the divorce, with

liberal supervised parenting time initially awarded to the mother, who resided

intermittently in addiction-treatment facilities.    In addition, a Guardian Ad

Litem ("GAL") for the son was appointed in 2016 and her successor GAL

continues to be involved in this matter. A parenting coordinator was also

appointed to deal with the parties' persisting conflicts.

      Since September 2016, the son has been receiving therapy from Dr.

Larissa Labay, a psychologist. In addition, he has been periodically evaluated

by a court-appointed psychologist, Dr. Allison Strasser Winston.

      In February 2020, the parties entered into a consent order to establish a

plan for the son and mother to begin reunification therapy together, the goal of

which is to reacquaint the two and work towards developing a renewed

relationship. The consent order contemplated that the son may not be ready to

begin such therapy, and accordingly provided for the son to be evaluated by his

therapists to assess his emotional readiness. Thereafter, Dr. Strasser Winston

and Dr. Labay both submitted expert reports several months later in October


                                                                             A-1161-20
                                         3
2020, independently recommending against taking any steps at that time toward

reunification therapy.

      Both experts believe that the son is not ready to begin reunifying with his

mother and that he continues to be traumatized by her previous behavior. The

son has expressed that he does not wish to see his mother, who has apparently

not seen him since 2017.       In particular, Dr. Labay made the following

observations and recommendations:

            Over time, it became clear that [the son] was thriving
            in his father's home. Behavioral issues had subsided,
            he was excelling socially and academically, and he
            reported strong and positive relationships with his
            father, stepmother, and half-brother. [The son] began
            to express that he no longer wanted to attend therapy,
            because he did not want to revisit negative aspects of
            his history on a weekly basis. It was my belief as his
            therapist that sessions were more disruptive than
            productive, and that they interfered with [the son's]
            ability to move forward freely and enjoy his current
            circumstances. Trauma-based CBT therapy is the
            approach most often used when children have had
            experiences of abuse or neglect in their past. However,
            it is believed that children need to be encouraged to
            process their traumatic experiences gradually and only
            in a way that they can handle both cognitively and
            emotionally. If this type of therapy is forced upon
            children before they are willing and equipped to
            participate, therapy can do more harm than good and
            can potentially retraumatize them.

            [(Emphasis added).]


                                                                           A-1161-20
                                       4
Dr. Labay concluded:

            Given the belief that [the son] does not exhibit this level
            of readiness, paired with his significant psychological
            improvement, [the son's] therapy was shifted to an "as
            needed" basis, which is where it currently stands. His
            father and stepmother are aware that they can access
            therapy if any concerns arise, and [the son] knows to
            request sessions if he would like to meet.

            I have expressed in earlier communications my belief
            that [the son] should be re-evaluated every 3 months to
            determine his level of readiness for reunification. If
            [the son] verbalizes a desire to resume contact with his
            mother, he and [the mother] should work with a
            reunification therapist who can develop a gradual,
            stepwise, plan for in-person parenting time.
            Reunification attempts must be carefully monitored and
            any negative outcomes must be considered when
            deciding whether or not to proceed. All visits should
            involve professional supervisors who can effectively
            facilitate stable and safe visitation if in-person visits are
            to resume.

            [(Emphasis added).]

      On appeal, the mother argues the experts' opinions are skewed and do not

adequately consider her current sobriety and the affirmative steps she has taken

to become a stable parent. The mother further argues the experts and the judge

improperly relied on the expressed preferences of a twelve-year-old boy.

      After hearing oral argument from counsel, Judge Francois denied the

mother's application. She adopted Dr. Labay's recommendation that the son be


                                                                            A-1161-20
                                         5
re-evaluated every three months to assess his readiness to begin reunification

therapy.

       In her oral ruling, the judge noted, among other things, the importance of

not causing harm to the child, observing that "the child is not ready to do

anymore than what is already happening. . . ." The judge did reject, however,

the father's request that the court restrain the mother from bringing any further

motions concerning the appointment of new experts and requesting new

psychological evaluations of the son.

       We review on appeal the Family Part judge's determinations in this matter

through a prism of substantial deference. In general, the decisions of Family

Part judges are not set aside unless the appellant demonstrates that those

decisions are legally unsound or lack support in the record with substantial

credible evidence. Cesare v. Cesare, 154 N.J. 394, 411-12 (1998); Pascale v.

Pascale, 113 N.J. 20, 33 (1988). We must be cognizant of the judge's "feel for

the case," especially given the expertise of the Family Part in dealing with family

disputes on a daily basis. Cesare, 154 N.J. at 412 (quoting Pascale, 113 N.J. at

33).

       Although parents have a presumptive constitutional right to have a

relationship with their children, those rights at times must yield to the be st


                                                                             A-1161-20
                                        6
interests of those children. In re Guardianship of K.H.O., 161 N.J. 337, 347-48

(1999). The court has a parens patriae responsibility to consider the welfare of

the child in resolving disputes over custody and the terms and conditions of

parenting time. Borra v. Borra, 333 N.J. Super. 607, 611-12 (Ch. Div. 2000).

      In the present case, we discern no basis to second-guess the Family Part's

determination that it was not in the son's best interests to force him to commence

reunification therapy at that time. The judge reasonably relied upon the expert

opinions of both Dr. Labay and Dr. Strasser Winston in declining the mother's

application to require the therapeutic process to begin immediately. See City of

Long Branch v. Liu, 203 N.J. 464, 491 (2010) (underscoring the fact finder's

role in assessing the import of expert opinions).

      The court also reasonably considered the concerns voiced by the GAL

about preventing the infliction of further harm upon the child. The GAL re-

interviewed the son around the time of the motion practice and reported that the

son "presented as frantic at the thought of seeing his mother again" and was

"very agitated emotionally at [the GAL's] suggestion and questions" on the

topic. The trial court did not, as the mother asserts, abdicate its decision-making

role, but instead thoughtfully analyzed the child's best interests on the record

supplied.


                                                                             A-1161-20
                                        7
      The mother argues that the trial court, the GAL, and the experts unduly

deferred to the son's expressed desires. In this regard, she relies on a passage in

a 1951 Supreme Court opinion, Callen v. Gill, 7 N.J. 312, 320 (1951), which

observed that "[a] 12-year-old child has not attained that ripened discretion

which enables him to determine conclusively what his own welfare demands

. . . ." The mother overstates the significance of that rather old observation.

Case law has since clarified that a child's preferences, while not dispositive, are

important factors in the court's decisions. See, e.g., Wilke v. Culp, 196 N.J.

Super. 487, 498 (App. Div. 1984); Lavene v. Lavene, 148 N.J. Super. 267, 272

(App. Div. 1977).

      We have not regarded a child's age of twelve as categorially too immature

to qualify as relevant to the court's analysis. Indeed, Rule 5:8-6 authorizes

Family Part judges to interview children within the court's discretion, without

specifying age limitations.      Historically, such interviews were deemed

appropriate for children who were at least seven years old. Robert A. Fall &

Curtis J. Romanowski, Current N.J. Child Custody, Protection & Support

Family Law §23:3-6 (c)(2021).

      Here, the twelve-year old son's expressed anxiety and fear about resuming

contact with his mother was a relevant and important factor to be considered by


                                                                             A-1161-20
                                        8
the experts and the judge. There was no need for a plenary hearing. In this

regard, we note the GAL's cautionary observation that subjecting the son to

additional interviews for litigation purposes could further traumatize him.

      That all said, we appreciate the positive steps the mother has made

towards sobriety and stability, and her understandable desire to resume in-

person contact with her son. Nothing in the November 18, 2020 order, which

was entered about ten months ago, prevents the Family Part from reexamining

the status quo. Indeed, if the recommended three-month cycle was observed, by

now there should have been three updates provided to the GAL. We neither

discourage nor encourage future motion practice, nor discourage the trial court

and the experts from reconsidering the three-month pattern as circumstances

unfold.

      Affirmed.




                                                                              A-1161-20
                                       9